UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                        _______________________
                            ___________________

                               No. 00-31481

                        _______________________


                             PATRICIA DRAKE,

                                                     Plaintiff-Appellant,

                                  versus

                   MAGNOLIA MANAGEMENT CORPORATION,

                                                      Defendant-Appellee.

_________________________________________________________________

            Appeal from the United States District Court
                for the Eastern District of Louisiana
                        Lower Docket No. 99-S

_________________________________________________________________
                          July 11, 2001

Before DAVIS, JONES, and DEMOSS, Circuit Judges.

PER CURIAM:*

           Appellant     Patricia    Drake    sued    appellee     Magnolia

Management Corporation (“Magnolia”), asserting federal and state

discrimination claims after she was fired as the Director of

Nursing at a Magnolia-owned nursing home.             The district court




     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
granted summary judgment to Magnolia, and Drake brought this

appeal.

            Drake alleges that the district court disregarded direct

evidence in support of her claims.             We disagree.     The age- and

gender-related statements that Drake’s supervisor Todd Robertson

allegedly    made    were    not   direct   evidence    of   discrimination.

Virtually all of the statements were not related to Drake.              The few

statements    that   Robertson     allegedly    made   to    Drake    were   not

connected to her termination. Thus, the statements only indirectly

suggested a discriminatory motive for Drake’s termination.

            We   turn       to   whether    Drake   presented        sufficient

circumstantial evidence of discrimination to withstand Magnolia’s

summary judgment motion.         We assume for the sake of argument that

Drake established prima facie claims for both age and gender

discrimination.1

            Magnolia asserts that it fired Drake because 1) the

nursing department, while under her supervision, failed to submit

certain reports to the state for over a month; 2) the department

failed to adhere to company procedures for weighing residents; 3)

the department failed to properly monitor food consumption by


     1
            The district court held that Drake failed to establish a prima facie
gender discrimination case because her replacement was female.       This fact,
however, does not necessarily foreclose a prima facie case. Nieto v. L&H Packing
Co., 108 F.3d 621, 624 n.7 (5th Cir. 1997) (holding that a plaintiff could
establish a prima facie case even if his replacement was within his protected
class).

                                       2
residents; 4) doctors were not signing care plans according to

company   policy;   and   5)   Drake       did   not   cooperate   with   other

department heads.

           Drake must establish that these asserted reasons for

Drake’s discharge were pretexts for age or gender discrimination.

Evidence that proffered justifications were pretexts “will be

sufficient in most cases [for a plaintiff] to survive summary

judgment.”   Auguster v. Vermillion Parish Sch. Bd., 249 F.3d 400,

402 (5th Cir.2001).

           Here,    substantial    uncontradicted         evidence   supports

Magnolia’s asserted reasons for the termination.                   A Magnolia

consultant identified the problems in her department that the

company associates with Drake’s termination, and Drake does not

accuse the consultant of wrongdoing.             Indeed, Drake confirmed the

existence of most of the asserted problems in her deposition

testimony.   She contests only one of the proffered reasons in her

appellate brief.

           We conclude that Robertson’s alleged age and gender-

related comments are not sufficient to create a genuine, material

issue of fact on Drake’s age and gender discrimination claims.               To

be sure, Robertson’s alleged comments suggest that Robertson held

age and gender prejudices.         This court has held that remarks

suggesting bias can, along with other evidence of pretext, allow a

plaintiff to withstand summary judgment. Russell v. McKinney Hosp.

                                       3
Venture, 235 F.3d 219, 225 (5th Cir. 2000) (reversing summary

judgment for an employer in an ADEA case).        Here, however, there is

no supporting evidence of age or gender animus. Robertson directed

very few comments at Drake, moreover, and his alleged comments were

not connected in any way to her termination. These comments simply

are not sufficient to overcome Drake’s utter failure to rebut

nearly all of Magnolia’s asserted reasons for firing her.               Thus,

summary    judgment   was   appropriate    on   Drake’s   age   and    gender

discrimination claims.2

            We also affirm the district court’s grant of summary

judgment    to   Magnolia   on   Drake’s   remaining   claims.        Drake’s

retaliation claim fails because there is no evidence in the record

linking her alleged informal complaints with her termination.

Drake waived her hostile work environment claim by failing to

address it in her appellate brief.

            Based on the foregoing, we AFFIRM the district court’s

grant of summary judgment.




     2
          We do not rely on the “same actor inference” to reach
this conclusion. Thus, we need not address Drake’s arguments on
this point.

                                     4